UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4329


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENYON DONTE DOCKERY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cr-00289-TDS-1)


Submitted:   November 25, 2013            Decided:   December 6, 2013


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Gregory Davis,
Senior Litigator, Winston-Salem, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Lisa B. Boggs, Assistant
United   States  Attorney,  Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kenyon    Donte       Dockery         pled    guilty    to     one       count    of

possession of a firearm after conviction of a crime punishable

by more than one year of imprisonment, in violation of 18 U.S.C.

§ 922(g), but reserved his right to appeal the district court’s

denial    of    his     motion       to    suppress         evidence    seized          from    his

vehicle and statements he made to authorities after his arrest.

The district court subsequently sentenced Dockery to eighty-two

months’    imprisonment,             which    the     court     explained         as     both   an

eleven-month          upward     departure           pursuant     to     U.S.       Sentencing

Guidelines       Manual      § 4A1.2         cmt.     n.3     (2012),       and     an    upward

variance      from     the     Sentencing        Guidelines       range.           On    appeal,

Dockery contests the district court’s denial of his motion to

suppress, and argues that his sentence is unreasonable because

it   is    greater       than    necessary           to     accomplish       the       goals    of

sentencing.       We affirm.

               Dockery first argues that, at the time Officer Malone

initially       approached       Dockery’s           vehicle,    he     did       not    possess

sufficient       information          to     provide         reasonable          suspicion      of

criminal      activity,        and    therefore        his    seizure       of    Dockery       was

unlawful.       He also argues that such suspicion did not exist at

the time the passenger exited the vehicle, and thus the search

of the passenger was unlawful and did not supply probable cause

to   search     the     vehicle.          This   court       reviews    factual          findings

                                                 2
underlying a district court’s denial of a motion to suppress for

clear error and legal conclusions de novo.                              United States v.

Foster, 634 F.3d 243, 246 (4th Cir. 2011).                           Because the district

court denied the motion to suppress, we construe the evidence in

the light most favorable to the Government, the party prevailing

below.     United States v. Farrior, 535 F.3d 210, 217 (4th Cir.

2008).     The Government bears the burden of proof in justifying a

warrantless search or seizure.                      United States v. Watson, 703
F.3d 684, 689 (4th Cir. 2013).

               When reviewing the constitutionality of a seizure, we

consider       whether    the    totality      of       the     circumstances      gave    the

officer    a    “particularized          and   objective            basis   for   suspecting

legal wrongdoing.”              United States v. Mayo, 361 F.3d 802, 805

(4th Cir. 2004) (internal quotation marks and citation omitted).

“In order to demonstrate reasonable suspicion, a police officer

must offer ‘specific and articulable facts’ that demonstrate at

least    ‘a    minimal        level   of    objective          justification’       for    the

belief    that       criminal    activity          is   afoot.”         United    States   v.

Branch, 537 F.3d 328, 337 (4th Cir. 2008) (quoting Illinois v.

Wardlow, 528 U.S. 119, 123 (2000)).

               Assuming,       without     deciding,          that    Dockery     was   seized

when     Officer       Malone     approached            his     vehicle     and    requested

identification,          we    conclude     that        Malone       possessed    reasonable

suspicion       of     criminal       activity.               The    informant     described

                                               3
activity       at     Dockery’s          vehicle       that    Malone       characterized          as

consistent          with    drug      dealing,     and      the     situation       when     Malone

arrived matched the informant’s description of the vehicle and

number        of     occupants.              Additionally,            the       time     of        day

(approximately midnight), and the location in a high crime area

in which Malone had previously made arrests for drug activity,

further supported reasonable suspicion.                             See United States v.

Johnson,       599 F.3d 339,     343-44       (4th      Cir.      2010)      (officer’s

experience informs reasonable suspicion determination); United

States    v.       McCoy,       513 F.3d 405,       411    (4th    Cir.     2008)       (“[T]he

Supreme       Court       has    often    counseled         lower     courts     to    give      ‘due

weight’ to the factual inferences drawn by police officers as

they investigate crime, for the reasonable suspicion analysis is

by      its        nature        ‘officer-centered.’”                (internal          citations

omitted)).           To the extent Dockery contests the reliability of

the informant, his argument is without merit.                               The informant was

not    anonymous,          but     was    known        to   Malone,       and    had     provided

information          on     several       previous          occasions,       some      of     which

resulted       in    arrests.          Further,        Malone     testified       that      he     had

never    found       any    information       provided         by     the   informant         to    be

untruthful.          See United States v. Christmas, 222 F.3d 141, 144

(4th     Cir.        2000)       (information           from      known      informant           more

trustworthy and reliable than anonymous tip).



                                                   4
              The reasonable suspicion possessed by Officer Malone

when    he   approached     the    vehicle             was       buttressed         by    Dockery’s

actions when asked for identification.                              See United States v.

George,      732 F.3d 296,    299        (4th       Cir.          2013)       (“A     suspect’s

suspicious     movements     can       also       be    taken          to    suggest       that    the

suspect may have a weapon.”).                 Thus, to the extent that Officer

Malone seized Dockery when he pulled Dockery’s shoulder back,

such seizure was supported by reasonable suspicion of criminal

activity and the possibility that Dockery was armed.

              After   Malone      asked        Dockery            to        exit    the     vehicle,

Dockery consented to a search of his person but refused consent

to search the vehicle.            At approximately the same time, another

officer arrested the passenger of the vehicle for possession of

drug paraphernalia, specifically a crack pipe.                                 During a search

of the passenger, he swallowed what he admitted was a package of

crack   cocaine.       “Police         may    search         a    vehicle          incident       to   a

recent occupant’s arrest only if the arrestee is within reaching

distance of the passenger compartment at the time of the search

or it is reasonable to believe the vehicle contains evidence of

the offense of arrest.”                Arizona v. Gant, 556 U.S. 332, 351

(2009).       In this case, we conclude that it was reasonable to

believe      that   evidence      of    drug       possession               and/or       trafficking

would be found in the vehicle, based on the information known to

Officer Malone and the fact that the passenger was found with a

                                              5
crack    pipe        and     swallowed        a        quantity        of     crack     cocaine.

Therefore, the district court did not err in denying Dockery’s

motion to suppress.

            Dockery next argues that his sentence is unreasonable

because it is greater than necessary to satisfy the goals of

sentencing      as    listed    in     18     U.S.C.       § 3553(a).            We    review    a

sentence for procedural and substantive reasonableness under an

abuse of discretion standard.                     Gall v. United States, 552 U.S.
38, 51 (2007).             The same standard applies whether the sentence

is   “inside,         just     outside,           or     significantly           outside      the

Guidelines range.”             United States v. Rivera-Santana, 668 F.3d
95, 100-01 (4th Cir.) (internal citation and quotation marks

omitted), cert. denied, 133 S. Ct. 274 (2012).                                 In determining

procedural      reasonableness,          we           consider    whether       the     district

court    properly      calculated      the        defendant’s          advisory       Guidelines

range,    gave       the     parties     an           opportunity       to     argue    for     an

appropriate      sentence,        considered              the     18        U.S.C.     § 3553(a)

factors, selected a sentence based on clearly erroneous facts,

and sufficiently explained the selected sentence.                                     Gall, 552
U.S. at 49-51.         In reviewing any sentence outside the Guidelines

range,    the    appellate       court      must         give    due        deference    to   the

sentencing      court’s       decision        because       it    has        “flexibility       in

fashioning a sentence outside of the Guidelines range,” and need

only “set forth enough to satisfy the appellate court that it

                                                  6
has considered the parties’ arguments and has a reasoned basis”

for its decision.           United States v. Diosdado-Star, 630 F.3d 359,

364 (4th Cir. 2011); see also United States v. Carter, 564 F.3d
325,     328    (4th    Cir.      2009)     (sentencing          court    “must     make    an

individualized          assessment         based     on      the     facts     presented”)

(citation and emphasis omitted).                     If the sentence is free of

procedural error, we review it for substantive reasonableness,

taking into account the totality of the circumstances.                                 Gall,
552 U.S. at 51.

               Dockery argues that the district court’s reliance on

his criminal history provided an inadequate basis for an upward

departure or variance.              In explaining its sentence, the district

court noted Dockery’s prior robbery and kidnapping convictions,

and    particularly         highlighted        the     fact        that    they    involved

violence.       The court, however, placed greater emphasis on the

fact that, after his release from imprisonment, Dockery resumed

criminal activity rather quickly, and demonstrated a disregard

for his probationary sentence on repeated occasions.                              The court

then noted that the instant offense involved a loaded handgun

with   a   round       in   the     chamber,       which    the    court     considered      a

serious     offense.           To    the    extent     Dockery       asserts       that    the

district       court    procedurally        erred,         his    argument    is    without

merit.     The court thoroughly explained its consideration of not

only the robbery and kidnapping convictions, but also Dockery’s

                                               7
recidivism       and   the    instant       offense.         The    court      specifically

discussed these facts in conjunction with the § 3553(a) factors.

The     court    adequately         explained       its     sentence,       and       did    not

otherwise procedurally err.

               Moreover,      the    sentence       is    substantively         reasonable.

The    court    varied     upward        eleven    months    above       the    top    of    the

Guidelines range, or approximately fifteen percent.                             Considering

the totality of the circumstances, and in light of Dockery’s

demonstrated propensity for criminal activity, we conclude that

this    relatively       modest     upward        variance    did    not       result       in   a

sentence that is substantively unreasonable.

               Accordingly,         we     affirm        Dockery’s        conviction         and

sentence.       We dispense with oral argument because the facts and

legal    contentions         are    adequately       presented       in    the    materials

before    this    court      and    argument       would    not    aid    the     decisional

process.

                                                                                      AFFIRMED




                                              8